MEMORANDUM **
Jose Guadalupe Badillo Rodriguez and Diana Lucia Flores Morales, natives and citizens of Mexico, petition pro se for review of the decision of the Board of Immigration Appeals summarily affirming an immigration judge’s (“U”) denial of their application for cancellation of removal. Although we lack jurisdiction to review discretionary hardship determinations, Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003), we retain jurisdiction over, and review de novo, constitutional claims, Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
To the degree petitioners challenge the IJ’s hardship finding, we lack jurisdiction to review that discretionary determination. See Romero-Torres, 327 F.3d at 892.
We find unpersuasive petitioners’ contention that the Nicaraguan Adjustment and Central American Relief Act violates equal protection. See Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.